Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.28 Filed 04/09/21 Page 1 of 22




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
Estate of Christian Maire,
Michal Figura, and Craig Evans,

      Plaintiffs,                             Civil No. 20-13271

v.                                            Honorable Judith E. Levy
                                              Mag. Judge R. Steven Whalen
United State of America,

      Defendant.


                    DEFENDANT’S MOTION TO DISMISS

      Defendant United States of America, by and through its attorneys, Saima S.

Mohsin, Acting United States Attorney for the Eastern District of Michigan, and

Jennifer L. Newby, Assistant United States Attorney, move this Court for dismissal

for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). Pursuant

to E.D. Mich. LR 7.1(a), counsel for Defendant sought concurrence from Plaintiffs’

counsel on April 7, 2021, and concurrence was denied.

      In support of its motion, Defendant relies on the accompanying brief, exhibit,

and documents on file with this Court.

                                                Respectfully submitted,

                                                SAIMA S. MOHSIN
                                                Acting United States Attorney

                                                By: /s/ Jennifer L. Newby

                                          1
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.29 Filed 04/09/21 Page 2 of 22




                                         Jennifer L. Newby (P68891)
                                         Assistant United States Attorney
                                         Attorneys for Defendant
                                         211 W. Fort Street, Suite 2001
                                         Detroit, Michigan 48226
                                         (313) 226-0295
                                         Jennifer.Newby@usdoj.gov
Dated: April 9, 2021




                                     2
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.30 Filed 04/09/21 Page 3 of 22




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
Estate of Christian Maire,
Michal Figura, and Craig Evans,

       Plaintiffs,                    Civil No. 20-13271

v.                                    Honorable Judith E. Levy
                                      Mag. Judge R. Steven Whalen
United State of America,

       Defendant.


     DEFENDANT’S BRIEF IN SUPPORT OF ITS MOTION TO DISMISS
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.31 Filed 04/09/21 Page 4 of 22




                 STATEMENT OF THE ISSUE PRESENTED

Did the manner in which the staff at the Federal Detention Center at Milan provided

for Plaintiffs’ and the decedent’s safety during their detention fall within the

discretionary function exception to the Federal Tort Claims Act?




                                         ii
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.32 Filed 04/09/21 Page 5 of 22




                    MOST CONTROLLING AUTHORITY

United States v. Gaubert, 499 U.S. 315 (1991)

United States v. S.A. Empressa de Viacao Aerea Rio Grandense (Varig Airlines),
467 U.S. 797 (1984)

Montez v. United States, 359 F.3d 392 (6th Cir. 2004)




                                        iii
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.33 Filed 04/09/21 Page 6 of 22




                               I.     INTRODUCTION

      Plaintiffs claim that the Bureau of Prisons (BOP) was negligent in providing

for the safety of Plaintiffs Michael Figura and Craig Evans, and the decedent

Christian Maire during their detention at the Federal Detention Center at Milan (FDC

Milan). All three are sex offenders who were assaulted while detained at FDC Milan.

Maire died of his injuries.

      While the government has waived sovereign immunity for certain tort actions,

it retains sovereign immunity for discretionary functions. Were it otherwise, the

Court could be asked to second-guess everything from agency policy decisions to

daily operations. While BOP has a general non-discretionary obligation to provide

for the safety of those in its care, how BOP provides for inmates’ safety is left to the

discretion of the agency. Plaintiffs claim that the manner in which they were detained

at FDC Milan was negligent because BOP staff allegedly made little or no effort to

protect them from the general population, who Plaintiffs claim had a known hostility

towards sex offenders. Plaintiffs do not identify any statutes, regulations, or agency

policies that were not followed. Because Plaintiffs’ claim is based on the

discretionary manner in which BOP provided for their safety, this Court lacks

subject matter jurisdiction and the action should be dismissed pursuant to Fed. R.

Civ. P. 12(b)(1).




                                           1
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.34 Filed 04/09/21 Page 7 of 22




                               II.    BACKGROUND

      A.     The Plaintiffs and the decedent were sex offenders.

             1.    Christian Maire

      Maire was sentenced to 480 months of federal detention following a guilty

plea to violation of 18 U.S.C. § 2252A(g)(1)/Child Exploitation Enterprise. See

United States v. Maire, et al., Case No. 18-20128, ECF No. 152. Maire was the

architect of a long-running and sophisticated child exploitation ring. Id. at ECF Nos.

64, 126. The Court recommended to the BOP, but did not order, that Maire be placed

“at a facility with other sex offenders/defendants convicted of sex offenses.” Id. at

ECF No. 152. From December 7, 2018, until January 2, 2019, Maire was housed in

the East Unit at FDC Milan. (Clore, Ex. 1, ¶ 14). At FDC Milan, Maire was housed

in a cell with another sex offender, Michael Figura. Id.

             2.    Michael Figura

      Figura was sentenced to 375 months of federal detention following a guilty

plea to violation of 18 U.S.C. § 2252A(g)/Child Exploitation Enterprise. See United

States v. Maire, et al., Case No. 18-20128, ECF No. 156. Figura was part of the child

exploitation ring maintained by Maire. Id. at ECF Nos. 74, 119. The Court did not

make any recommendation regarding Figura’s placement with other sex offenders.

Id. at ECF No. 156. From December 7, 2018, until January 2, 2019, Figura was

housed in the East Unit at FDC Milan. (Clore, Ex. 1, ¶ 14).


                                          2
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.35 Filed 04/09/21 Page 8 of 22




             3.     Craig Evans

      Evans was charged with receipt and possession of child pornography. See

United States v. Evans, Case No. 18-20421, ECF No. 9. From November 28, 2018,

to January 2, 2019, Evans was housed in the East Unit at FDC Milan. (Clore, Ex. 1,

¶ 15). He is currently awaiting sentencing after pleading guilty. See United States v.

Evans, Case No. 18-20421, ECF No. 58.

      B.     FDC Milan does not have a separate sex offender cadre.

      The BOP facility in Milan, Michigan consists of a Federal Correctional

Institution (FCI Milan) and a separate detention center (FDC Milan). (Clore, Ex. 1,

¶ 4). As a federal detention center, FDC Milan primarily houses pretrial detainees,

those awaiting sentencing, and those who have been sentenced and are awaiting

designation to an FCI or United States Penitentiary. Id. at ¶ 5. FDC Milan has two

housing units of equal capacity, the East Unit and the West Unit. Id. at ¶ 6. Both

units are considered general population and hold similar inmates. Id. FDC Milan

does not have a separate administrative segregation unit or a separate sex offender

cadre. Id. at ¶ 7. However, where segregation is required for safety, disciplinary, or

other reasons, FDC Milan can house its inmates in the Special Housing Unit at FCI

Milan. Id. at ¶ 8. As circumstances permit, FDC Milan attempts to house sex

offenders either in a cell alone, or with another sex offender. Id. at ¶ 9.




                                           3
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.36 Filed 04/09/21 Page 9 of 22




      C.     Plaintiffs and their decedent were assaulted at FDC Milan.

      On January 2, 2019, Plaintiffs Figura and Evans, and the decedent Maire, were

assaulted at FDC Milan by three inmates. (Compl., ECF No. 1, ¶ 17). During the

attack, Figura and Maire were beaten and stabbed. (Clore, Ex. 1, ¶ 16). Maire died

of his injuries. Id. Evans was also beaten. Id. The inmates who allegedly committed

the assault are being criminally prosecuted. See United States v. Castro, et al., Case

No. 19-20498. There were no incidents involving Plaintiffs and the decedent leading

up to the attack. (Clore, Ex. 1, ¶¶ 13, 17).

                         III.   STANDARD OF REVIEW

      When a Rule 12(b)(1) motion is made, the plaintiff has the burden of proving

jurisdiction in order to survive the motion. Moir v. Greater Cleveland Regional

Transit Auth., 895 F.2d 266, 269 (6th Cir. 1990). “A Rule 12(b)(1) motion can either

attack the claim of jurisdiction on its face, in which case all allegations of the

plaintiff must be considered as true, or it can attack the factual basis for jurisdiction,

in which case the trial court must weigh the evidence and the plaintiff bears the

burden of proving that jurisdiction exists.” Abbott v. Michigan, 474 F.3d 324, 328

(6th Cir. 2007). Where the matter involves exceptions to jurisdiction under the

Federal Tort Claims Act, “[o]nly after a plaintiff has successfully invoked

jurisdiction by a pleading that facially alleges matters not excepted by [28 U.S.C.] §

2680 does the burden fall on the government to prove the applicability of a specific


                                            4
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.37 Filed 04/09/21 Page 10 of 22




provision of § 2680.” Sharp ex rel. Est. of Sharp v. United States, 401 F.3d 440, 443,

n.1 (6th Cir. 2005). “When a Rule 12(b)(1) motion attacks the factual basis for

jurisdiction…the district court has broad discretion over what evidence to consider

and may look outside the pleadings to determine whether subject-matter jurisdiction

exists.” Adkisson v. Jacobs Eng’g Grp., Inc., 790 F.3d 641, 647 (6th Cir. 2015).

      In this case, Plaintiffs’ Complaint fails to establish jurisdiction under a facial

attack because Plaintiffs fail to plead a claim that is not excepted by 28 U.S.C.

§ 2680. Sharp, 401 F.3d at 443, n.1. Further, under a factual attack, Defendants

establish that the discretionary function exception applies in this case. Id.

                           IV.    LAW AND ANALYSIS

      Plaintiffs’ claims are barred by the discretionary function
      exception of the Federal Tort Claims Act

      It is a fundamental principle that “the United States government may not be

sued without its consent.” Montez v. United States, 359 F.3d 392, 395 (6th Cir.

2004). Under the Federal Tort Claims Act (FTCA), “the United States has consented,

subject to certain exceptions, to suit for damages for personal injuries caused by the

negligence of government employees acting within the course and scope of their

employment.” Id. However, a limitation on the FTCA’s waiver of sovereign

immunity is the discretionary function exception. Id. Under the discretionary

function exception, the United States has not waived sovereign immunity for “[a]ny

claim based upon an act or omission of an employee of the Government, exercising
                                           5
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.38 Filed 04/09/21 Page 11 of 22




due care, in the execution of a statute or regulation, whether or not such statute or

regulation be valid, or based upon the exercise or performance or the failure to

exercise or perform a discretionary function or duty on the part of a federal agency

or an employee of the Government, whether or not the discretion involved be

abused.” 28 U.S.C. § 2680(a). “Because the United States has not waived its

sovereign immunity with respect to discretionary functions, courts lack subject

matter jurisdiction over acts falling within the discretionary function exception.”

Montez, 359 F.3d at 395.

      The discretionary function exception “marks the boundary between Congress’

willingness to impose tort liability upon the United States and its desire to protect

certain governmental activities from exposure to suit by private individuals.” United

States v. S.A. Empressa de Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S.

797, 808 (1984). The discretionary function exception is intended to “prevent

judicial ‘second-guessing’ of legislative and administrative decisions grounded in

social, economic, and political policy through the medium of an action in tort.”

United States v. Gaubert, 499 U.S. 315, 323 (1991) (citing Varig Airlines, 467 U.S.

at 814).

      There is a two-part test to determine whether a governmental act falls within

the exception. Montez, 359 F.3d at 395 (citing Gaubert, 499 U.S. at 322). The court

must first ask “whether the act involves ‘an element of judgment or choice.’” Id. It


                                          6
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.39 Filed 04/09/21 Page 12 of 22




is well-settled that “the discretionary function exception will not apply when a

federal statute, regulation, or policy specifically prescribes a course of action for an

employee to follow.” Id. See also Rosebush v. United States, 119 F.3d 438, 441 (6th

Cir. 1997) (“The requirement of judgment or choice is not satisfied if a ‘federal

statute, regulation or policy specifically prescribes a course of action for an

employee to follow,’ because ‘the employee had no rightful option but to adhere to

the directive.’”). If the judgment or choice is discretionary, “then the court must ask

‘whether that judgment is of the kind that the discretionary function exception was

designed to shield.’” Montez, 359 F.3d at 395 (citing Gaubert, 499 U.S. at 322-23).

      A.     The conduct at issue in this case is discretionary.

      “In deciding whether the complained of conduct was grounded in judgment

or choice, the crucial first step is to determine exactly what conduct is at issue.”

Rosebush, 119 F.3d at 441. Plaintiffs focus mainly on the decision to place them and

the decedent, all sex offenders, in the general population. (Compl., ECF No. 1, ¶¶ 11-

13). However, Plaintiffs do not allege facts to demonstrate that BOP failed to follow

any statute, regulation, or agency policy in providing for the care and safety of

Plaintiffs and the decedent.

             1.     BOP has discretion in how to protect sex offenders.

      Plaintiffs seem to suggest there was a general duty to take some unspecified

action to protect them because they were sex offenders and FDC Milan was allegedly


                                           7
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.40 Filed 04/09/21 Page 13 of 22




“a dangerous place for sex offenders.” Id. at ¶ 12. There is no statute, regulation, or

policy, specific to sex offenders which prescribes actions to be taken at FDC Milan

for their protection. (Clore, Ex. 1, ¶ 9). Plaintiffs incorrectly claim the sentencing

Court ordered Maire and Figura not to be placed in general population. (Compl.,

ECF No. 1, ¶ 9). This is untrue. The sentencing Court recommended that Maire be

placed with other sex offenders. See United States v. Maire, et al., Case No. 18-

20128, ECF No. 152. The recommendation is consistent with the long recognized

principle that, “[p]rison administrators should be accorded wide-ranging deference

in the adoption and execution of policies and practices that in their judgment are

needed to preserve internal order and discipline and to maintain institutional

security.” Bell v. Wolfish, 441 U.S. 520, 547 (1979). The recommendation was just

that, a recommendation, and did not eliminate BOP’s discretion in determining the

manner in which Maire was housed. There was no similar recommendation for

Figura or Evans.

      There is a federal statute regarding the general duty to provide for the

safekeeping and protection of all persons charged or convicted of a federal crime.

See 18 U.S.C. § 4042(a). However, the Sixth Circuit has held that the statute is “of

a general nature” and gives “no guidance” on “how to accomplish these objectives.”

Montez, 359 F.3d at 396. See also Calderon v. United States, 123 F.3d 947, 950 (7th

Cir. 1997) (“While it is true that [18 U.S.C. § 4042] sets forth a mandatory duty of


                                          8
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.41 Filed 04/09/21 Page 14 of 22




care, it does not, however, direct the manner by which the BOP must fulfill this

duty…[t]he statute sets forth no particular conduct the BOP personnel should engage

in or avoid while attempting to fulfill their duty to protect inmates.”). Plaintiffs

cannot rely on § 4042 to defeat the discretionary function exception because it does

not prescribe any conduct.

      Plaintiffs also suggest that there was an obligation to house them elsewhere

because they are sex offenders and they claim there have been prior attacks on sex

offenders in the East Unit where they were housed. (Compl., ECF No. 1, ¶ 13).

However, Plaintiffs merely assert that it was negligent not to take additional

precautions, but do not “address the prerequisite jurisdictional issues of the

discretionary function exception” by identifying any mandate that required

additional precautions. Calderon, 123 F.3d at 950.

      Whether BOP was negligent in how it protected Plaintiffs and the decedent is

irrelevant to whether the discretionary function exception applies. See Rosebush, 119

F.3d at 442 (holding that it is inappropriate to collapse the discretionary function

inquiry into a question of whether the defendant was negligent, because negligence

“is irrelevant to our inquiry at this point.”). Absent any specific conduct that was

required, Plaintiffs cannot defeat the discretionary nature of the manner in which

BOP provided for their safety by asserting that there was a general “danger” to sex

offenders at FDC Milan. Id. (“It is the governing administrative policy, not the


                                         9
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.42 Filed 04/09/21 Page 15 of 22




[government’s] knowledge of danger, that determines whether certain conduct is

mandatory for purposes of the discretionary function exception.”). Thus, the

judgment or choice to place Plaintiffs in general population at FDC Milan was

discretionary, regardless of the fact that they were known sex offenders.

             2.    BOP has discretion in staffing.

      Plaintiffs Complaint does not identify any specific statute, regulation, or

agency policy that prescribed a course of conduct by staff at FDC Milan that was

not followed. (Compl., ECF No. 1). Plaintiffs claim generally, among other

assertions, that FDC Milan was “short staffed,” though they do not identify on what

they base the claim, or how specifically FDC Milan was short staffed at the time of

the assault. (Compl. ECF No. 1, ¶ 15). There is no statute, regulation, or agency

policy that specifically prescribes staffing for the East Unit at FDC Milan. (Clore,

Ex. 1, ¶ 11). BOP’s judgment or choices regarding staffing at FDC Milan is

discretionary. See Sharp, 401 F.3d at 447 (holding that “law-enforcement-staffing

decisions” are a decision “of the kind that the discretionary function exception was

designed to shield”). See also Cohen v. United States, 151 F.3d 1338, 1344 (11th

Cir. 1998) (noting that claims that the BOP was negligent in not providing more

guards, are decisions protected by the discretionary function exemption).




                                         10
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.43 Filed 04/09/21 Page 16 of 22




             3.     BOP has discretion in conducting searches for contraband.

      Plaintiffs allege generally that BOP did not conduct adequate weapons and

alcohol searches. (Compl., ECF No. 1, ¶ 15). Again, Plaintiffs fail to allege any facts

to support their conclusion. Id. Plaintiffs do not identify any statute, regulation, or

agency policy regarding weapons and alcohol searches that was not followed. Id.

      There are BOP regulations that pertain to the search of inmates and inmate

housing for contraband. See 28 C.F.R. §§ 552.11, 552.14. However, the regulations

are discretionary. See Montez, 359 F.3d at 396-97 (holding that BOP regulations

using the word “may” are discretionary). See also Alfrey v. United States, 276 F.3d

557, 565 (9th Cir. 2002) (“[T]he regulations that govern cell searches confirm that

the choice of the appropriate manner in which to search a cell is left to the discretion

of the individual corrections officer.”). At FDC Milan, staff perform spot checks of

cells for contraband, but which cells will be searched is left to the discretion of the

individual corrections officer. (Clore, Ex. 1, ¶ 12). See also Varig Airlines, 467 U.S.

at 819-20 (holding that decision to spot-check for compliance with FAA regulations

was discretionary and FAA inspectors were not negligent for not checking all aspects

before certifying aircraft, the Court held “[t]he FAA has a statutory duty to promote

safety in air transportation, not to insure it.”). BOP’s judgment or choices regarding

searches for contraband are discretionary.




                                          11
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.44 Filed 04/09/21 Page 17 of 22




             4.    BOP has discretion in responding to safety concerns.

      Plaintiff Evans alleges that he expressed “concern for his safety” to a

counselor. (Compl., ECF No. 1, ¶ 14). Evans does not offer any further factual

allegations on what he specifically told his counselor, and what he believes the

counselor was required to do. Evans also claims that he was threatened by an inmate.

Id. at ¶ 14. However, he does not allege when he was threatened, the nature of the

threat, or whether he told the counselor, or any other staff, that he was threatened.

Id. Even if Evans did tell his counselor that he was threatened, he makes no

allegations that his counselor violated any statute, regulation, or agency policy by

his conduct of allegedly failing to take additional precautions to protect him. Id.

There are no allegations that Maire or Figura were threatened. (Compl., ECF No. 1).

      BOP regulation at 28 C.F.R. § 541.22(a) provides that an inmate “may” be

placed in protective custody based on threats, but whether to do so is discretionary.

See Montez, 359 F.3d at 396-97 (holding that § 541.22 and other regulations using

the word “may” are discretionary). See also Dykstra v. United States Bureau of

Prisons, et al., 140 F.3d 791, 796 (8th Cir. 1998) (affirming dismissal of claim for

failure to place inmate in protective custody even though he reported concerns that

an inmate was staring at him because decision to place in protective custody is

discretionary); and Morales v. United States, 371 Fed. App’x 528, 534 (5th Cir.

2010) (affirming summary judgment even though inmate reported safety concerns


                                         12
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.45 Filed 04/09/21 Page 18 of 22




with gang members, because decision to segregate inmate was discretionary). Thus,

BOP’s judgment or choice regarding whether to take extra precautions based on

Evans’ alleged safety concerns was discretionary.

      B.     The manner of providing for inmate safety is the type of conduct
             the discretionary function exception was designed to shield.

      Where governmental policy allows discretion, “it must be presumed that the

agent’s acts are grounded in policy when exercising that discretion.” Montez, 359

F.3d at 397 (citing Gaubert, 499 U.S. at 324-25). “For a complaint to survive a

motion to dismiss, it must allege facts which would support a finding that the

challenged actions are not the kind of conduct that can be said to be grounded in the

policy of the regulatory regime.” Id. “The focus of the inquiry is not on the agent’s

subjective intent in exercising the discretion conferred by statute or regulation, but

on the nature of the actions taken and on whether they are susceptible to policy

analysis.” Id. The Montez court framed the issue as whether the plaintiff’s complaint

“alleges facts sufficient to rebut the presumption that the decisions by the prison

officials regarding [the inmate’s] safety were of the kind that the discretionary

function exception was designed to shield.” Id.

      Plaintiffs’ Complaint does not make sufficient factual allegations to rebut the

presumption that FDC Milan’s staffs’ decisions regarding placement in general

population, staffing, weapons and alcohol searches, and reaction to safety concerns,

were of the type grounded in BOP policy. Plaintiffs make no allegations regarding
                                         13
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.46 Filed 04/09/21 Page 19 of 22




their placement into general population, staffing, or weapons and alcohol searches,

other than to claim that they amounted to an insufficient effort to protect Plaintiffs.

(Compl., ECF No. 1, ¶ 15). Allegations that simply allege that BOP officials were

negligent in making a decision, without addressing the nature of the decision, do not

satisfy the “requirement that a complaint ‘must allege facts which would support a

finding that the challenged actions are not the kind of conduct that can be said to be

grounded in the policy of the regulatory regime.’” Montez, 359 F.3d at 398-99.

      Accordingly, the discretionary function exception applies to the claims related

to placing Plaintiffs and the decedent in the general population, staffing, weapons

and alcohol searches, and safety concerns. See Sharp, 401 F.3d at 447 (holding that

“law-enforcement-staffing decisions” are a decision “of the kind that the

discretionary function exception was designed to shield”). See also Donaldson v.

United States, 281 Fed. App’x 75, 77 (3d Cir. 2008) (“[H]ow best to protect one

inmate from the threat of attack by another— ‘is of the kind that the discretionary

function exception was designed to shield.’”).

      With respect to Evans’ claim that an unidentified threat was made at an

unidentified time by an unidentified inmate, his claim is also barred. (Compl., ECF

No. 1, ¶ 14). In Montez, the decedent inmate had previously been in protective

custody due to altercations with other inmates. Montez, 359 F.3d at 394. About a

month after being released back into the general population, the inmate was beaten


                                          14
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.47 Filed 04/09/21 Page 20 of 22




to death with a fire extinguisher in an unsupervised television room. Id. The plaintiff

alleged that the BOP failed to protect the inmate. Id. The court held that the manner

of protecting inmates was discretionary. Id. at 397.

      However, in determining whether the decisions were of the kind the

discretionary function exception was designed to shield, the court noted that “a

complaint that alleges the existence of a specific and immediate threat against an

inmate is more likely to survive a motion to dismiss than a complaint that either

alleges a nonspecific threat or provides only conclusory statements regarding the

existence of a threat.” Id. at 398. The court reasoned that a decision to ignore a

specific and imminent threat is less likely to be the type of decision that can be said

to be grounded in the underlying policy of the BOP. Id. In Montez, the court did not

find the fact that the inmate was in protective custody prior to the attack sufficient

to demonstrate the existence of a specific and immediate threat that was still present

after he was released from protective custody. Id. Thus, the court held the

presumption was not rebutted and the discretionary function exception applied. Id.

      In this case, Evans alleges a nonspecific threat and provides only the

conclusory allegation that he was threatened. (Compl., ECF No. 1, ¶ 14). There is

no indication of when the threat was made, the nature of the threat, or whether Evans

reported the threat. Id. Further, the general allegation that there had been attacks on

sex offenders in the East Unit in the past, is not sufficient to demonstrate that there


                                          15
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.48 Filed 04/09/21 Page 21 of 22




was a specific and immediate threat to Evans. See Montez, 359 F.3d at 398. See also

Smallwood v. United States, No. 10-260, 2015 WL 770363, at *7 (E.D. Ky. Feb. 23,

2015) (“It cannot be reasonably inferred that the specific and immediate threat

exception applies simply because [an inmate] was attacked.”). Accordingly,

Plaintiffs fail to rebut the presumption that any judgments or choices made regarding

the manner in which BOP provided for their safety was of the kind the discretionary

function exception was designed to shield.

                              V.     CONCLUSION

      Plaintiffs have not met their burden to plead sufficient facts to establish

jurisdiction where they do not allege any statute, regulation, or agency policy that

prescribed BOP conduct and was not followed. Absent any mandated conduct, the

BOP had discretion in determining how to provide for Plaintiffs’ and the decedent’s

safety at FDC Milan, including whether to place them into the general population,

staffing, weapons and alcohol searches, and how to respond to safety concerns.

Further, Evans fails to plead facts to show that any alleged threat was specific or

imminent. Therefore, the discretionary function exception applies, and Plaintiffs’

action should be dismissed for lack of subject matter jurisdiction pursuant to Fed. R.

Civ. P. 12(b)(1).




                                         16
Case 5:20-cv-13271-JEL-RSW ECF No. 12, PageID.49 Filed 04/09/21 Page 22 of 22




                                               Respectfully submitted,

                                               SAIMA S. MOHSIN
                                               Acting United States Attorney

                                               By: /s/ Jennifer L. Newby
                                               Jennifer L. Newby (P68891)
                                               Assistant United States Attorney
                                               Attorneys for Defendant
                                               211 W. Fort Street, Suite 2001
                                               Detroit, Michigan 48226
                                               (313) 226-0295
                                               Jennifer.Newby@usdoj.gov
Dated: April 9, 2021




                        CERTIFICATION OF SERVICE

      I hereby certify that on April 9, 2021, I electronically filed the foregoing paper

with the Clerk of the Court using the ECF system that will provide notice to all

counsel of record.

                                            /s/ Jennifer L. Newby
                                            JENNIFER L. NEWBY (P68891)
                                            Assistant United States Attorney
                                            211 W. Fort Street, Suite 2001
                                            Detroit, Michigan 48226
                                            (313) 226-0295
                                            Jennifer.Newby@usdoj.gov




                                          17
